 Case 2:06-cv-00700-TC Document 277 Filed 01/22/21 PageID.3695 Page 1 of 6




Rick J. Sutherland (USB #3162)
M. Christopher Moon (USB #14880)
JACKSON LEWIS PLLC
215 S. State Street, Suite 760
Salt Lake City, Utah 84111
Telephone: (801) 736-3199
Email: Rick.Sutherland@jacksonlewis.com
      Chris.Moon@jacksonlewis.com
Attorneys for Defendants

             IN THE UNITED STATES DISTRICT COURT
          FOR THE DISTRICT OF UTAH CENTRAL DIVISION



EUGENE SCALIA, SECRETARY             Case No. 2:06 CV 00700
OF LABOR, UNITED STATES
DEPARTMENT OF LABOR,
     PLAINTIFF,
                                     DEFENDANTS’ PARAGON AND
v.                                   BRIAN JESSOP SUPPLEMENTAL
                                     RESPONSE TO PLAINTIFF’S
PARAGON CONTRACTORS                  MOTION FOR PRELIMINARY
CORP. AND BRIAN JESSOP,              INJUNCTION AND TO COMPEL
individually,                        BUSINESS RECORDS AND IN
     DEFENDANTS.                     CAMERA DEPOSITION
                                     TESTIMONY
PAR 2 CONTRACTORS, LLC,
     INTERVENOR DEFENDANT.


      Defendants, Paragon Contractors Corporation, and Brian Jessop by and
through undersigned counsel Jackson Lewis PLLC, hereby submit this
memorandum in compliance with the Court’s Order (ECF No. 272) that they file a
supplemental response to Plaintiff’s Motion for Preliminary Injunction and to



                                      1
Case 2:06-cv-00700-TC Document 277 Filed 01/22/21 PageID.3696 Page 2 of 6




Compel Business Records and In Camera Deposition Testimony (ECF No. 267, the
“Motion”) by January 22, 2021.

      It is unclear from Plaintiff’s filings whether and to what extent, in any, he
seeks an injunction against Paragon or Brian Jessop, or requests records from
Paragon. While the requests themselves, as well as the arguments made, seem to
focus on Par 2, the text of Plaintiff’s motion repeatedly refers to “Defendants” in
the plural. Consequently, the scope of the motion is certainly less than precise and
is subject to various possible interpretations. To the extent Plaintiff may be seeking
such injunctive relief against Paragon and/or Brian Jessop, his motion is moot and
must be denied.

      The issue of mootness in the context of a request for injunctive relief was
addressed by the Tenth Circuit in Thournir v. Buchanan, 710 F.2d 1461 (10th Cir.
1983) with the following instructive language.

            The mootness doctrine has its constitutional origin in the "case
     or controversy" limitation of article III, section 2, which ensures that
     courts exercise their power only in cases where true adversary
     presentation allows informed judicial decision. Wiley v. National
     Collegiate Athletic Association, 612 F.2d 473, 475 (10th Cir.1979) (en
     banc), cert. denied, 446 U.S. 943, 100 S.Ct. 2168, 64 L.Ed.2d 798
     (1980). An actual controversy "'must exist at stages of appellate or
     certiorari review, and not simply at the date the action is initiated.'" Id.
     (quoting Roe v. Wade, 410 U.S. 113, 125, 93 S.Ct. 705, 712, 35 L.Ed.2d
     147 (1973)). Because the issue of mootness goes to our jurisdiction, it
     is proper for us to raise and act on it sua sponte. E.g., Hogan v.
     Mississippi University for Women, 646 F.2d 1116, 1117 n. 1 (5th
     Cir.1981), aff'd on other grounds, --- U.S. ----, 102 S.Ct. 3331, 73
     L.Ed.2d 1090 (1982).
           Generally, an appeal should be dismissed as moot when events
     occur that prevent the appellate court from granting any effective relief.

                                          2
 Case 2:06-cv-00700-TC Document 277 Filed 01/22/21 PageID.3697 Page 3 of 6




      Mills v. Green, 159 U.S. 651, 653, 16 S.Ct. 132, 133, 40 L.Ed. 293
      (1895); see, e.g., In re Cantwell, 639 F.2d 1050, 1053 (3d Cir.1981);
      King Resources Stockholders' Protective Committee v. Baer (In re King
      Resources Co.), 651 F.2d 1326, 1332 (10th Cir.1980); Bennett v.
      Gemmill (In re Combined Metals Reduction Co.), 557 F.2d 179, 187
      (9th Cir.1977). Thus, where an act sought to be enjoined has occurred,
      an appeal of a district court order denying an injunction is moot. In re
      Cantwell, 639 F.2d at 1054; see Baker v. Bray, 701 F.2d 119, 122 (10th
      Cir.1983); Huseman v. Finch, 424 F.2d 1237, 1240 (10th Cir.1970). In
      this case, the injunctive relief originally sought was to have Thournir's
      name placed on the ballot in the 1982 election. Neither we nor the trial
      court could now provide that relief. Accordingly, Thournir's appeal of
      the denial of an injunction is dismissed as moot. E.g., Backus v. Spears,
      677 F.2d 397, 398 (4th Cir.1982).

710 F.2d at 1462-1463. See also, Stacks v. U.S. Air Force, 132 F.3d 43 (10th Cir.
1993) where the Court dismissed Plaintiff’s request for an injunction as moot
because the acts she sought to enjoin had already occurred. Application of this
principle to Plaintiff’s pending Motion mandates the same result.

       As is noted by Plaintiff in his Motion, on September 25, 2017, Plaintiff filed
a Motion to Show Cause (ECF No. 138) seeking to extend this Court’s 2016
Contempt Order (ECF No. 99) to Par 2. The underlying basis for that Motion to
Show Cause was the premise that Paragon had discontinued doing business but had
transferred its assets and work to Par 2, and that Par 2 should be joined in the instant
matter as the successor in interest to Paragon. As is likewise noted in Plaintiff’s
Motion, a hearing on that request to join Par 2 was held before Judge Nuffer on
January 26-27, 2018 resulting in the entry of Findings of Fact and Conclusions of
Law on September 10, 2018 (ECF No. 209).

       At the time of the January 2018 hearing before Judge Nuffer, in order to
address the heart and very purpose of that motion considerable evidence was offered
                                           3
 Case 2:06-cv-00700-TC Document 277 Filed 01/22/21 PageID.3698 Page 4 of 6




to this Court relating to the status of the operations of Paragon Contractors prior to
that date. After hearing and considering that evidence, this Court, through Judge
Nuffer, made the following factual finding:

             11.   While Paragon remains an active company, it has no
      contracts for work, jobs, or employees. Paragon sold most of its tools
      and equipment over the last few years. At most, Paragon had “a job or
      two” that was “still going on” in 2016 somewhere in Louisiana, but
      Brian Jessop does not remember any details of the job. Paragon had no
      jobs or contracts for work in 2017.

(ECF No. 209, page 5, finding no. 11, references to record removed.)

      Accordingly, as this Court has already conclusively determined, Defendant

Paragon has no contracts, work or jobs; has no employees, tools or equipment; and

has not had since before 2017. These factual findings were an essential foundational

requirement for the Court’s subsequent conclusion that Par 2 was the successor in

interest to Paragon. Moreover, as is also noted in Plaintiff’s Motion, Paragon’s

corporate charter with the State of Utah has now expired, so it no longer even has

active status. As a consequence, the relief being sought by Plaintiff to prevent

Paragon from “transferring, concealing, encumbering, or dissipating assets and

business operations during this litigation” is clearly, by this Court’s own binding

determination, moot to the extent it may pertain to Paragon. It is also impossible to

comply with inasmuch as Paragon has no assets or business operations that could be

transferred, concealed, encumbered or dissipated. Consequently, Plaintiff’s motion,

to the extent it may pertain to Paragon, is moot and must be deined.

                                          4
 Case 2:06-cv-00700-TC Document 277 Filed 01/22/21 PageID.3699 Page 5 of 6




      As for Plaintiff’s request that he be allowed to take the deposition of Brian

Jessop in camera, in view of the ongoing risks associated with the COVID-19

Pandemic, Defendant objects to this request to the extent it may contemplate or

require any in person meetings. If such a deposition is necessary, it certainly can be

accomplished remotely via an appropriate virtual platform. In addition, the scope of

any such inquisition should be properly limited to questions related to the business

operations and assets of Paragon as it the focus of the Motion.


      For the foregoing reasons, Defendant respectfully requests that the Court
deny Plaintiff’s Motion relative to Paragon, and provide proper guidelines with
respect to any deposition of Brian Jessop.


Respectfully submitted this 22nd day of January 2021.



                                                    /s/ Rick J. Sutherland
                                              Rick J. Sutherland (USB #3162)
                                              M. Christopher Moon (USB #14880)
                                              JACKSON LEWIS PLLC
                                              215 S. State Street, Suite 760
                                              Salt Lake City, Utah 84111
                                              Telephone: (801) 736-3199
                                              Email:
                                              Rick.Sutherland@jacksonlewis.com
                                              Chris.Moon@jacksonlewis.com




                                          5
 Case 2:06-cv-00700-TC Document 277 Filed 01/22/21 PageID.3700 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of January 2021, I caused to be served
via the Court’s ECF electronic filing system the foregoing response, on the
following:


John W. Huber, U.S. Attorney
John K. Mangum, Assistant U.S. Attorney
District of Utah
185 S. State St., #300
Salt Lake City, UT 84111-1506


M. Patricia Smith, Solicitor of Labor
James E. Culp, Regional Solicitor
John Rainwater, Associate Regional Solicitor
Karen Bobela, Trial Attorney
Alicia Truman, Trial Attorney
Lydia Tzagoloff, Senior Trial Attorney and Special
Assistant US Attorney
1244 Speer Boulevard, Suite 515
Denver, CO 80204




                                      /s/ Rick J. Sutherland
                                      For Jackson Lewis PLLC
4839-5798-2622, v. 1




                                        6
